Citation Nr: 1827690	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  12-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for anxiety disorder with major depression. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq. 


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel




INTRODUCTION

The Veteran had active service from March 1966 to March 1968, and from April 1991 to August 1994.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The original September 2010 rating decision granted service connection for anxiety disorder and major depression at 30 percent.  An October 2013 Board decision increased the initial rating from 30 percent to 50 percent.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a June 2015 decision, the Court set aside the Board's decision and remanded the issue to allow the Board to address the Veteran's statement that he should be awarded a higher disability rating for his anxiety and depression because he had major problems at work, which was the main reason he retired.  In September 2015, the Board determined that the claim for entitlement to a TDIU had been raised by the record, and remanded the Veteran's claims for additional evidentiary development.  The Board specifically instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a more recent VA psychiatric examination, as well as a VA examination to ascertain the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  These examinations were conducted in September 2017, and reports of the examinations have since been associated with the claims file.  Based on a review of the record, the Board finds that the AOJ has substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  






FINDINGS OF FACT

1.  Throughout the duration of the appeal, the Veteran's anxiety disorder with major depression has been productive of sleep impairment, suicidal ideation, irritability, impaired impulse control, outbursts of anger, social isolation, a depressed mood, ongoing panic attacks, and significant anxiety, which have resulted in deficiencies in mood, family relations, and work, but he has never had symptoms that resulted in total impairment in occupational and social functioning.  

2.  The Veteran's service-connected anxiety disorder with major depression prevents him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. The schedular criteria for a disability rating of 70 percent, but no higher, for his service-connected anxiety disorder with major depression have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9413 (2017).

2. The criteria for an award of a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating-Anxiety Disorder with Major Depression

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In the September 2010 rating decision, the AOJ granted the Veteran's claim of service connection for anxiety disorder with major depression, and evaluated it as 30 percent disabling, effective February 2, 2010, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413 (2017).  

Under the general criteria for rating mental disorders, a 50 percent is warranted for anxiety disorder with major depression with occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9413 (2017).   

A 70 percent evaluation is warranted for anxiety with anxiety disorder with major depression with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id. 

A 100 percent evaluation is warranted for anxiety with major depression with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id. 

As noted above, in its October 2013 decision, the Board increased the Veteran's disability rating for his anxiety disorder from 30 to 50 percent.  In the October 2013 rating decision, the AOJ implemented the Board's decision and increased the disability rating for the Veteran's psychiatric disorder, to 50 percent disabling, effective February 2, 2010, the effective date of the Veteran's award of service connection for anxiety disorder with major depression.  In its October 2013 action, the Board engaged in a lengthy discussion of the evidence of record.  In the interest of brevity, the Board will not repeat that discussion herein, but will summarize salient information below, focusing on the evidence that the parties agreed in their Joint Motion was not adequately considered by the Board and incorporating by reference the more detailed discussion of the evidence of record.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (citing Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006)), vacated on other grounds by Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015) ("when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion").  Specifically, in finding that the Board failed to provide an adequate statement of reasons or bases for its finding that a rating in excess of 50 percent was not warranted, the parties pointed to a statement made by the Veteran, wherein he disagreed with the initial disability rating assigned by the AOJ, and asserted that he should be awarded a higher rating for his service-connected psychiatric disorder because he has major problems at work which is the main reason he retired.  See October 2010 NOD submitted by Veteran.  

At the outset, the Board notes that since filing his claim for service connection in January 2010, the Veteran has reported his psychiatric symptoms to include: near daily anxiety, obsessive thoughts about his ex-wife, panic attacks, suicidal thoughts, a depressed mood, sleep difficulty, angry outbursts, an irritable mood, difficulty concentrating, feelings of hopelessness, worthlessness and guilt, difficulty sustaining intimate relationships, and decreased interest in activities.  Overall, the Board finds that, when reasonable doubt is resolved in favor of the Veteran, this symptomatology and its effect on the Veteran's social and occupational functioning reflects a serious/severe disability that more nearly approximates the criteria for a 70 percent rating.  

In this regard, the Board acknowledges that in evaluating the severity of the Veteran's psychiatric disorder, "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  However, as explained by the United States Court of Appeals for the Federal Circuit (Federal Circuit), the determination of whether a 70 percent disability rating is warranted under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under the general criteria for rating mental disorders.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir.2013). Section 4.130 requires "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas[;]" thus, it "requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas." Id.; see 38 C.F.R. § 4.130, DC 9413. Accordingly, "VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment."  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

Overall, the Board finds that the evidence suggests that the Veteran's psychiatric disorder does result in deficiencies in most areas.  With regard to his work history, the record reflects that the Veteran voluntarily retired from his last job in 2002.  However, the Veteran claims that from the time he left service, and not including the time he was in the Army Reserve, although he was able to secure employment in the food service industry, but he was unable to maintain that employment for a long duration of time.  See December 2015 affidavit of Veteran.  In this affidavit, the Veteran recalled being fired from a food service position in 1984, after six months on the job, for arguing with his supervisor too many times.  The Veteran also claims that while he obtained a job working in the food service industry at a medical center in 1991, he had numerous problems at this job resulting from his psychiatric symptoms, to include frequent absences from work, fighting with his co-workers, insubordination, exhaustion, and an inability to concentrate.  He also recalled being reprimanded for getting involved in a physical altercation with one of his fellow co-workers, an experience which had to be resolved by a court.  According to the Veteran, he worked at the medical center for fourteen years, until retiring in 2002, when the symptoms attributed to his anxiety disorder made it difficult for him to start or finish his daily tasks, concentrate, and stay focused - all of which combinedly caused him to make mistakes and continue being reprimanded by his supervisor.  

At the August 2010 VA psychiatric examination, the Veteran reported that his occupational impairment resulted in tardiness due to sleep disturbances and resultant fatigue, problems with concentration that impeded his ability to start and finish daily activities/tasks in the morning before work, and receiving reprimands for fighting with another co-worker.  He also reported episodes of insubordination and problems concentrating at work which led him to make mistakes at his job and/or take longer to complete necessary work tasks.  At the September 2017 VA psychiatric examination, when asked about the effect of the Veteran's anxiety disorder on his occupational functioning, the examiner remarked that the Veteran's irritability/anger, worrying, racing thoughts, and heightened arousal interfered with his maintenance of gainful activities.  According to the examiner, each of these issues consistently affects the Veteran's ability to work on a full-time basis and complete tasks both individually and as part of a team.  

With regard to family relationships, the Veteran has reported that his interpersonal relationships are negatively impacted by his service-connected anxiety and depression.  The record reflects that the Veteran has been married and divorced twice.  At the August 2010 VA examination, the Veteran stated that he was married for seven years to his first wife and they separated because she was unfaithful to him.  He was married to his second wife for three years, and they divorced in 1986.  According to the Veteran, since his second divorce, he has been in some short-term relationships, but he has a difficult time trusting and connecting with women since his first wife's betrayal.  During the January 2011 VA outpatient visit, the Veteran reported ongoing and ruminating thoughts about his first ex-wife, and commented that his obsessive thoughts about her kept him from being able to fully engage in other romantic relationships.  A May 2012 VA psychiatric report reflects that the Veteran returned to discuss recurrent anxiety symptoms related to being cheated on by his first wife nearly forty years prior.  He stated that he continues to perseverate and has "waves of low mood that come over him."  During the April 2016 VA treatment visit, the Veteran reported intimacy issues with his current significant other.  He stated that while she was very affectionate towards him, he found himself pushing her away emotionally, which he believed is likely due to his anxiety and fear of intimacy after his prior bad outcomes from relationships.  The treatment provider noted that the Veteran remained significantly anxious.  Report of an April 2017 telephone call reflects the Veteran's admission that he had been "sleep walking" as of late, and becoming "physical with [his] significant other."  According to the Veteran, he disturbed his significant other eight time the previous night.  At the September 2017 VA examination, the Veteran stated that he was currently married to his third wife and he described their relationship as "pretty good" although he stated that he sometimes verbally snaps at her if she does something minor that upsets him.  He stated that he fusses with her but she ignores it, and they usually either drop it, or talk about the issue and resolve it later on.  According to the Veteran, while he has three adult children, he only has a relationship with his daughter.  He reported that his sons do not talk to him or reach out to him and he receives information about them through other family members.  
 
The evidence also shows that his anxiety disorder with major depression affects his mood, as the Veteran has been observed at various times to have a depressed or withdrawn mood.  At the October 2011 VA treatment visit, the Veteran acknowledged vague suicidal ideation with no clear plan.  He did state that he often walks across a bridge as part of his routine walking exercise, and imagines himself jumping over the side.  During the March 2012 VA outpatient visit, the Veteran denied significant depression but admitted to experiencing waves of low moods that come over him which can exacerbate passive suicidal thoughts.  However, he denied these thoughts in the past several weeks.  At the June 2012 VA treatment visit, the Veteran endorsed symptoms of depression, anxiety and panic and further reported having some suicidal thoughts.  During the July 2015 VA mental health visit, the Veteran reported to have fleeting thoughts of dying, but denied any plan, intent or desire to hasten his death.  A November 2015 VA treatment report reflects that the Veteran underwent a neuropsychological test, the results of which showed mild cognitive weakness, which was attributed to generalized anxiety and a reported poor night's sleep for several nights preceding the examination.  At the January 2016 VA treatment visit, the Veteran reported to perseverate on negative things that had happened in his past, and to experience suicidal ideation (with no intent or plan) every few weeks.  During a March 2017 VA treatment visit, the Veteran reported to experience irritability that caused him to verbally snap at his wife.  

At the September 2017 VA examination, the Veteran reported that he is sad "off and on," that his depression gets worse at times, and that he sometimes isolates himself when he is feeling sad.  He also reported vague suicidal ideation in the past, but added that he had never acted on these thoughts.  In addition, the Veteran endorsed ongoing symptoms of anxiety, and stated that he worries about people breaking into his home.  According to the Veteran, someone broke into his house several decades prior, and he worries about something similar happening all the time.  The Veteran stated that he has even set up traps inside his house as a way to help cope with his anxiety.  He also reported to worry about his son, and stated that whenever he gets anxious or depressed, he does not have a way to cope with these thoughts.  

The Board further notes that the Court, in Bankhead, stated that "the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  Id. at 20.  Accordingly, although the Veteran has endorsed only a few symptoms either specifically contemplated by, or sufficiently akin to the severe symptoms set forth in, the 70 percent rating criteria, the Board points out that it need not be demonstrated that the disability picture rises to the precise level contemplated by the criteria for a 70 percent rating.  Rather, it need only be shown that the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  The Board finds that a more near approximation has been demonstrated in this case and thus will appropriately assign a 70 percent rating from the effective date of the Veteran's award of service connection for anxiety disorder with major depression. 

The Board has also considered whether the symptoms of and impairment caused by the Veteran's anxiety disorder with major depression have more nearly approximated total social and occupational impairment during the relevant time period, such that a 100 percent schedular evaluation is warranted, but finds that they have not.  Although, as will be discussed in further detail below, the evidence demonstrates that the Veteran's psychiatric disorder has resulted in his unemployability, the evidence does not suggest that the social impairment more nearly approximates total.  In this regard, the record establishes that the Veteran maintains a good relationship with his current wife, a fairly steady relationship with his daughter, and has a few friendships outside of his family with whom he socializes.  He also stated that he attends church regularly, and enjoys playing the piano at church and neighborhood events.  The Board also notes that the Veteran's medical records do not contain evidence which support a finding that he has gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, or disorientation as to time or place.  Although he has reported passive suicidal ideation in the past, he has never reported any intent or plans to carry out these thoughts.  In addition, the Veteran continues to perform his activities of daily living independently, and has consistently maintained his personal appearance and hygiene to a socially acceptable level, without any indication of grossly inappropriate behavior and has been described as someone who is well-groomed, coherent and goal-directed.  The overall picture based on the medical evidence of record corresponds more closely with the 70 percent disability evaluation.  

Thus, while the criteria for a 70 percent evaluation have been met throughout the appeal period and the appeal is granted to this extent, the criteria for a total schedular evaluation for anxiety disorder with major depression are not met.  In essence, the preponderance of the evidence is against an evaluation in excess of 70 percent for anxiety disorder with major depression.  Since the evidence is not in equipoise, the provisions of 38 U.S.C. § 5107(b) regarding resolution of reasonable doubt are not applicable to warrant an evaluation in excess of 70 percent.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for any period on appeal.  The Board finds that the Veteran's symptoms associated with his anxiety disorder with major depression, to include symptoms of a depressed mood, irritability, outbursts of anger, impaired sleep, impaired impulse control, memory impairment, anxiety, obsessive thoughts, and suicidal ideation, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

TDIU

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2017).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2017). 

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran currently has service-connected anxiety disorder with major depression, which as determined above, has been evaluated as 70 percent herein.  Service connection has also been established for hepatitis C, which is evaluated as 30 percent disabling.  Based on these disability ratings, the Veteran had a combined rating of 90 percent.  Thus, the Veteran meets the percentage requirements for a total disability evaluation under 38 C.F.R. § 4.16(a). 

In his October 2010 NOD the Veteran asserted that he should be assigned a higher disability rating than the rating assigned, and further asserted that he experienced major problems at his work which is the main reason he retired.  

In his April 2016 Application for Increased Compensation Based on Unemployability, the Veteran provided his educational and occupational history and stated that he last worked on a full-time basis as a cook at a medical center in 2002.  He claimed that his service-connected disorders prevented him from securing or following any substantially gainful occupation.  He further asserted that he had not tried to obtain employment since becoming too disabled to work.  

At the September 2017 VA psychiatric examination, the Veteran stated that following his retirement, he did play the piano professionally on an intermittent basis in the past, but he now only plays on a voluntary basis at either church or neighborhood events.  As noted above, the VA examiner determined that the Veteran's irritability, anger, anxiety, thought-racing, and heightened sense of arousal affects his ability to work a full-time job and complete tasks both individually and as part of a team.  

The Veteran was also afforded a VA general examination to assess the severity of his hepatitis C, as well as the effect of this disorder on his employability.  Based on her evaluation of the Veteran, the examiner determined that the Veteran's liver condition did not impact his ability to work.  In reaching this determination the examiner noted that the Veteran played the piano on a professional basis following his retirement, and after undergoing treatment for hepatitis C in 2004.  In addition, the examiner noted that the Veteran reported physical activity such as walking one mile a day, performing sit-ups and running in place for exercises purposes.  The examiner also noted that the Veteran performed maintenance around the house which indicated that he is capable of performing activities at both physical as well as sedentary occupations.  

In the October 2017 letter, vocational expert, J.C., MRC, CRC, conducted a telephone interview with the Veteran and reviewed the medical records and affidavits submitted in support of his appeal.  J.C. provided a full recitation of these records as well as the Veteran's work history, which reflected that following his service, he earned an Associate's degree in restaurant and hotel management, and a Bachelor's degree in Business Administration and Management.  According to the Veteran, he held numerous positions in the food service industry from 1977 to 1985, and all these positions were short-lived, as he had difficulty maintaining employment due to the symptoms and limitations associated with his service-connected anxiety disorder with major depression.  Specifically, the Veteran reported to experience outbursts of anger, difficulty working with others, arguments with his supervisors, difficulty concentrating, trouble remembering orders, anxiety and panic attacks as a result of his psychiatric disorder.  He also reported to need frequent unscheduled breaks to "cool down."  According to the Veteran, he had been terminated from approximately fifteen positions between 1977 and 1985 due to the impact his psychiatric symptoms had on his ability to fulfill his occupational duties.  The Veteran stated that in 1991, he took a leave of absence from his job at the medical center to work as a recruiter, and while working in this role, he argued with his supervisors and other soldiers and had a difficult time controlling his impulses.  Following his separation from the Army in 1994, the Veteran claimed that he had to file a grievance to return to his position at the medical center and was able to return to this job as a cook in 1994.  While working as a cook, the Veteran was reprimanded for a physical altercation with a co-worker, had trouble concentrating on his duties, made mistakes at work due to poor focus, experienced difficulty establishing and maintaining effective work relationships, and had to call out of work frequently.  The Veteran worked at this position until 2002 when the symptoms and limitations of his anxiety disorder ultimately prevented him from performing the essential functions of his occupation.  

Based on her interview with the Veteran, as well as her review of the claims file, J.C. founds that records in the claims file were "overwhelmingly consistent with an individual who is disabled and unable to secure and follow substantial gainful employment as a result of his service-connected [psychiatric disorder] and the combination of his limitations."  J.C. found that the Veteran's medical records were reflective of an individual with longstanding mental health symptoms.  She (J.C.) also found that the functional impacts of the Veteran's psychiatric disorder are incongruent with competitive employment.  In this regard, she noted that the Veteran is unable to maintain appropriate interaction and relationships with others in a work-place setting, and he is unable to concentrate and maintain the necessary focus and attention required in a competitive environment.  She also noted that the Veteran's psychiatric symptoms render him unable to get out of bed three to four days a week and cause him to frequently miss work, resulting in absences above the average employer tolerance.  J.C. went on to list the basic requirements to maintaining substantially gainful employment, and determined that the Veteran's service-connected psychiatric disorder eliminates his ability to maintain employment regardless of the level of physical demand given that there are no unskilled jobs that are performed in isolation.  

Based on her discussion with the Veteran, as well as her review of the claims file, and her expertise in the field of vocational rehabilitation, J.C. determined that it is more likely than not that the Veteran has been unable to secure and follow substantially gainful employment due solely to the severity of his service-connected psychiatric disorder from the time he filed his claim in February 2010, to the present.   

In light of the treatment records and medical opinions provided, the Board finds that, considering the record as a whole, and after resolving any reasonable benefit of the doubt in favor of the Veteran, the Veteran's claim for a TDIU should be granted.  Of particular importance to the Board in this matter is the September 2017 VA psychiatric examination report, and the October 2017 opinion issued by the private vocational evaluator regarding the Veteran's unemployability.  Although the Veteran pursued a college education and received his Bachelor's degree in Business Administration and Management, he has predominantly worked in the food service industry, and a job in this type of environment cannot be completed in isolation - which in light of the Veteran's irritability, anxiety, panic attacks, angry outbursts, and difficulty getting along with others, would be the only environment he could potentially maintain substantially gainful employment in.  Although he worked as a military recruiter for some time, this position also required that he interact with others, and the Veteran reported difficulty controlling his impulses and admitted to getting into arguments with his supervisors and fellow solders while at this position.  The significant functional effects from his psychiatric disorder are consistent with the opinions issued by the September 2017 psychiatric examiner and the private vocational evaluator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Although the September 2017 VA medical opinion regarding the effect of the Veteran's hepatitis C on his employability was negative, this focused on the Veteran's capacity to maintain employment based on his physical capabilities, rather than the restrictions and limitations associated with his psychiatric disability.  Moreover, J.C. took this opinion into consideration, and found that the Veteran's service-connected anxiety disorder with major depression eliminated his ability to maintain employment regardless of the level of physical demand.  She further added that there are no unskilled jobs performed in isolation.  Accordingly, the Board finds that the Veteran's service-connected anxiety disorder with major depression is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment. Entitlement to a TDIU is therefore warranted. See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  







	(CONTINUED ON NEXT PAGE)



ORDER

An initial increased rating of 70 percent, but no higher, for service-connected anxiety disorder with major depression is granted for the entire duration of the appeal, subject to laws and regulations governing the award of monetary benefits.

A TDIU is granted, subject to laws and regulations governing the award of monetary benefits.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


